Judgment of resentence, Supreme Court, New York County (Bruce Allen, J.), rendered June 20, 2008, resentencing defendant to a term of three years with five years’ postrelease supervision (PRS), unanimously affirmed.
After defendant completed his prison sentence and began serving a term of PRS that was improperly imposed by the Department of Correctional Services, the court conducted a resentencing proceeding (see Correction Law § 601-d) and properly imposed PRS. We reject defendant’s double jeopardy argument, as well as his other challenges to the resentencing (see People v Hernandez, 59 AD3d 169 [2008] [decided herewith]).
*173Defendant also challenges the original sentencing court’s failure to pronounce the DNA databank fee orally. Since this appeal is from the resentencing, which was limited to the imposition of PRS, defendant may not raise any issue regarding imposition of fees (see People v Williams [Ferdinand], 6 NY2d 193, 195-196 [1959]). Furthermore, defendant’s original appeal from the underlying judgment (26 AD3d 903 [2006], Iv denied 6 NY3d 899 [2006]) failed to raise any such issue. In any event, the imposition of the databank fee by way of court documents was lawful (see People v Harris, 51 AD3d 523 [2008], lv denied 10 NY3d 935 [2008]). Concur—Saxe, J.P, Friedman, Nardelli, Sweeny and DeGrasse, JJ.